June 08, 2012

Mr. Robert M. 'Randy' Roach Jr.
Roach & Newton, L.L.P.
Heritage Plaza
1111 Bagby Street, Suite 2650
Houston, TX 77002
Mr. Craig T. Enoch
Enoch Kever PLLC
600 Congress Avenue, Suite 2800
Austin, TX 78701

RE:   Case Number:  10-0223
      Court of Appeals Number:  13-07-00301-CV
      Trial Court Number:  03-60526-4

Style:      CENTOCOR, INC.
      v.
      PATRICIA HAMILTON AND THOMAS HAMILTON v. MICHAEL G. BULLEN, M.D.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Dorian E. Ramirez  |
|   |Mr. William J.         |
|   |Granberry              |
|   |Mr. Thomas F. Nye      |
|   |Mr. William A.         |
|   |Abernethy              |
|   |Mr. Simon Brian Purnell|
|   |                       |
|   |Ms. Diana T. Barrera   |
|   |Mr.  Dylan  O.         |
|   |Drummond               |
|   |Ms. Kathleen Cassidy   |
|   |Goodman                |
|   |Ms. Ruth G. Malinas    |
|   |Ms. Deborah J. La Fetra|
|   |                       |
|   |Mr. R. Brent Cooper    |
|   |Mr. Richard David      |
|   |Salgado                |
|   |Mr. Daniel R. Volkmuth |
|   |Ms. Lauren Beck Harris |